t c memo united_states tax_court m i c limited petitioner v commissioner of internal revenue respondent beverly theaters inc petitioner v commissioner of internal revenue respondent docket nos filed date robert e miller and edith s thomas for petitioners alexandra e nicholaides for respondent memorandum findings_of_fact and opinion laro judge beverly theaters inc beverly and m i c ltd mic petitioned the court to redetermine respondent's determinations with respect to their federal income taxes respondent's determinations for mic are reflected in a notice_of_deficiency dated date and the determinations for beverly are reflected in a notice_of_deficiency dated date respondent's determinations are as follows m i c ltd docket no taxable_year addition_to_tax penalty ended january sec_6651 sec deficiencies dollar_figure big_number dollar_figure big_number big_number dollar_figure beverly theaters inc docket no taxable_year additions to tax ended june deficiency sec_6651 sec_6653 dollar_figure dollar_figure dollar_figure following consolidation of the cases for purposes of trial briefing and opinion and following concessions by the parties the primary issue before the court is whether any portion of the dollar_figure lump-sum award at issue herein must be recognized as gain by mic and or beverly the award stemmed from a condemnation of property that was owned by mic and leased to beverly we hold that none of the award must be recognized as gain by mic or beverly we also must decide the following subsidiary issues whether mic may deduct dollar_figure in payments that it made to james hafiz dollar_figure peter hafiz dollar_figure and richard hafiz dollar_figure in connection with the condemnation we hold it may whether mic is liable for additions to tax for the failure_to_file returns as determined by respondent under sec_6651 we hold it is to the extent described herein whether beverly is liable for an addition_to_tax for the failure_to_file a return as determined by respondent under sec_6651 we hold it is not whether mic is liable for the accuracy related penalties determined by respondent under sec_6662 we hold it is to the extent described herein whether beverly is liable for the negligence addition_to_tax determined by respondent under sec_6653 we hold it is not unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference mic was incorporated on date and its principal_place_of_business was in durand michigan when it petitioned the court beverly was incorporated on date and its principal office was in st paul minnesota when it petitioned the court beverly was involved in the adult entertainment industry and its operations were based in a multiuse multimedia adult entertainment complex known as the faust entertainment complex the faust the faust included a store that sold adult books videos and paraphernalia a location that featured live peep shows rap parlor a stage for live entertainment individual booths for watching adult films and a full screen motion picture theater the faust's daily operations were managed by the hafiz family james hafiz the family's patriarch was beverly's president and his wife eleanor and his sons peter richard and stewart were beverly employees peter hafiz was a full-time_employee of beverly and his two brothers were part-time employees on date harry v mohney mohney purchased property located at the corner of dale street and university avenue in st paul minnesota for dollar_figure st paul is a major manufacturing and distributing center in the upper midwest and university avenue is a busy thoroughfare that connects the central business districts of st paul and minneapolis mohney transferred the property to mic by warranty deed on date and mic owned the property at the times relevant herein mic had expanded the property received from mohney to include university avenue and the land size of the parcels pincite and university avenue totaled big_number square feet hereinafter the property pincite and university avenue is collectively referred to as the property a one story brick building and a three story brick building were situated pincite university avenue and a big_number square foot theater-structure was situated pincite university avenue there was no parking lot on the property vehicles had to be parked on the street or across the street in a parking lot that accommodated approximately vehicles the theater section of the structure pincite university avenue was one-story and it had high ceilings angled flooring and a seating capacity of the structure's section fronting university avenue had two floors the first floor contained a lobby and shopping space that was used by a barber shop the second story was used as an apartment and for storage the building pincite university avenue had big_number square feet the building's exterior was attractive and it had unique features including ceramic tiles cathedral-type window gables and ceramic brick facade the building had undergone substantial remodeling and leasehold improvements including individual booths dance area stages lit staircases an arcade and total renovation of the store and arcade area a major remodeling in the 1980's included an updating of electrical heating air conditioning and security systems as well as remodeling the interior which included a new theater and screens carpeting and decorative lighting throughout the building was well adorned very clean attractive well maintained and in good condition mic leased the property to beverly under a 5-year lease that ran from date to date the lease provided that beverly would pay mic rent at an annual rate of dollar_figure per square foot the landlord would pay the real_estate_taxes and the tenant would pay all other_property expenses the property was zoned b-3 general business district which permitted adult uses including adult bookstores cabarets conversation rap parlors health sports clubs massage parlors and motion picture theaters the b-3 zoning also permitted the property to offer more than one adult use at that site the property enjoyed value due to its zoning location traffic and its ability to offer a number of adult uses at one site in the early 1980's the city of st paul the city had begun to make a sweeping attempt to drive out of the city all adult oriented businesses the first business owner to be subjected to the city's scrutiny was ferris alexander alexander an owner and operator of a number of adult related bookstores bars theaters and other entertainment facilities in st paul one of alexander's assets was the flick theater the flick a big_number square foot establishment that offered the same types of adult entertainment as the faust the flick which was situated across the street from the faust was in worse physical condition than the faust the flick was rundown and seedy and it had limited usable footage the city purchased an option from alexander in date to buy the flick for dollar_figure within the next years the option stated that the purchase_price would increase to dollar_figure if the city adopts an ordinance which regulates adult entertainment and prohibits such activity outside an area having a new zoning classification enacted specifically for such purposes and which ordinance grants or has granted a non- conforming use or grandfather status to the current use of the optioned property at the time of the exercise of the option the city exercised its option to purchase the flick on or before the date expiration date and following extensive litigation that prolonged the 4-year period in which the city would have otherwise had to purchase the flick purchased the flick in or about the summer of for dollar_figure when the city exercised its option to buy the flick the city had not yet passed the type of ordinance that would have increased the purchase_price to dollar_figure in mid-1988 the city passed such an ordinance at that time the city amended its zoning code to include distance restrictions from other adult uses residential property day care churches libraries parks hotels and fire stations the amendments also prohibited additional multiplexing of adult entertainment uses at one site the property was grandfathered from these amendments and this grandfathered status ran with the land in that it was transferable to any owner of the property following these amendments the faust was the only multiuse multimedia adult entertainment complex operating within the city in the city had approached mic and beverly and attempted to negotiate an agreement to purchase the property an initial meeting was held in date and the city made an offer based on what it stated was the fair_market_value of the property the city stated that the property was worth less than dollar_figure the city later obtained an appraisal that stated that the property was worth dollar_figure petitioners rejected the city's offer petitioners then obtained two appraisals that respectively stated that the property was worth dollar_figure and dollar_figure on date the city notified petitioners that it would acquire title to the property by condemnation and shortly thereafter the city petitioned the local court to condemn the property by eminent_domain the city named as respondents in the petition all persons and entities that had or could have had a claim to any interest in the property the respondents listed in the petition included mic beverly and certain other persons who are not relevant to our case the court assigned the case to a panel of three commissioners to ascertain the condemnees' award before the commissioners independently ascertained an award the parties to the condemnation proceeding settled their dispute the settlement which occurred in date followed approximately months of heated and contested court proceedings and discussions related thereto under the terms of the settlement the city agreed to deliver a dollar_figure check to mic in satisfaction of all claims that could be made with respect to the property's condemnation the city prepared a written settlement agreement that was signed by the city on the one hand and mic beverly and james eleanor peter richard and stuart hafiz on the other the agreement dated date stated that the parties thereto agreed that the settlement resolved all claims including the value of the real_estate going_concern_value and covenants by mic beverly and the hafiz family not to operate an adult business in the area the agreement did not set forth a value for any specific claim petitioners and the hafiz family were advised there was little value to the covenants on date the commissioners filed with the court an award of damages in the amount of dollar_figure the commissioners set their award at the amount listed in the settlement agreement on date mic transferred the property to the city by quitclaim_deed and on date mic received a check payable solely to it in the amount of dollar_figure there was no deed or bill of sale given for goodwill or going_concern_value on its form_1120 u s_corporation income_tax return which mic filed with the commissioner on date mic reported that it had received the dollar_figure condemnation_award in and that it realized a dollar_figure gain with respect thereto dollar_figure award less dollar_figure adjusted_basis mic reported that it was electing not to recognize this gain in accordance with sec_1033 and that it had purchased other_property similar to or related in use in an amount greater than the gain mic retained james peter and richard hafiz to assist mic during the condemnation proceedings and james hafiz negotiated with mic's management the amount of compensation that he and his sons would receive for their assistance mic sought assistance from people with personal knowledge of the property and james peter and richard hafiz made themselves available to assist appraisers and counsel as necessary james peter and richard hafiz also performed various jobs to enhance the value of the property peter hafiz who had attended college to learn architectural drafting and art sketched mic's real_estate and fixtures and he diagramed the building's interior peter hafiz worked more hours than richard hafiz on date mic paid james richard and peter hafiz lump-sum amounts for their services mic paid nothing to eleanor or stuart hafiz because they did not perform any services for mic in connection with the condemnation respectively james richard and peter hafiz received dollar_figure dollar_figure and dollar_figure mic issued each of these men a form 1099-misc miscellaneous income for the amount that it paid him mic deducted the dollar_figure in payments on its form_1120 as c l --management fees respondent determined that mic had to recognize dollar_figure of the dollar_figure condemnation_award in its taxable_year alternatively respondent determined beverly had to recognize dollar_figure of the condemnation_award in its taxable_year respondent also determined that mic could not deduct the dollar_figure that it claimed as contract labor management in its taxable_year because it has not been established that any amount claimed constitutes an ordinary and necessary business_expense was expended or was expended for the purpose designated modern bookkeeping service provided bookkeeping services for petitioners the city demolished the property in date opinion we first decide whether the city paid any part of the condemnation_award for an interest other than the property where a lump-sum condemnation_award consists entirely of compensation_for property taken this court has held in certain circumstances that the award may not be allocated among the various items of property involved asjes v commissioner the only other adjustment that respondent made to beverly's taxable_year concerned net_operating_loss nol carrybacks respondent carried back nol's from beverly's and taxable years to offset part of the increased income that respondent determined was taxable to beverly on account of the condemnation_award 74_tc_1005 31_tc_549 20_tc_649 35_bta_327 see also 178_f2d_994 2d cir as this court has stated a lump sum purchase_price is not to be rationalized after the event of sale as representing a combination of factors which might have been separately_stated in the contract if the parties had seen fit to do so bymaster v commissioner supra pincite the result is different however when the condemnation_award is actually compensation_for nonproperty items such as interest or a waiver of legal rights the fact that an award includes compensation_for nonproperty rights may be evidenced by the award's being significantly in excess of the value of the property taken in such a case the court has allocated part of the award to the nonproperty interests see 59_tc_107 see also estate of walter v commissioner tcmemo_1971_244 the primary argument in respondent's brief is that mic is taxable on dollar_figure rather than dollar_figure as shown in the notice_of_deficiency of the condemnation_award because the award included damages for going_concern_value and certain covenants respondent states that this amount is taxable to mic because mic was the party that actually received and used the proceeds from the award respondent does not contest that dollar_figure of the condemnation_award qualifies under sec_1033 for nonrecognition of gain respondent alternatively argues that dollar_figure rather than dollar_figure as shown in the notice_of_deficiency of the award is taxable to beverly dollar_figure as a payment for its going concern and dollar_figure as a payment for its covenants and that dollar_figure of the award is taxable to mic as a payment for its covenants under her alternative argument respondent does not contest that dollar_figure of the condemnation_award qualified under sec_1033 for nonrecognition of gain we disagree with both of respondent's arguments we decline to allocate any part of the award away from the property because we find that the award is not significantly in excess of the fair_market_value of the property fair_market_value is a question of fact 323_us_119 304_us_282 fair_market_value represents the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person being compelled to buy or to sell 411_us_546 92_tc_312 the willing buyer and the willing seller are hypothetical persons instead of specific individuals or entities and the characteristics of these hypothetical persons are not necessarily the same as the personal characteristics of the actual seller or a particular buyer 658_f2d_999 5th cir 94_tc_193 fair_market_value is determined as of the valuation_date and no knowledge of unforeseeable future events that may affect the value is imputed to the hypothetical persons see eg estate of newhouse v commissioner supra pincite fair_market_value equals the highest_and_best_use of the property on the valuation_date fair_market_value takes into account special uses that are realistically available due to the property's adaptability to a particular business 267_us_341 87_tc_389 fair_market_value is not necessarily affected by whether the owner has actually put the property to its highest_and_best_use the reasonable and objectively possible uses for the property control the valuation thereof 259_f2d_41 2d cir stanley works v commissioner supra pincite the parties have not set forth their positions concerning the date as of which the court should value the property we value the property as of date ie when the commissioners filed their award with the state court as stated by the minnesota supreme court a condemnee is entitled to compensation equal to the damages assessed as of the date the commissioners file their award and with respect to the value and condition of the property at that time iowa elec light power co v fairmount n w 2d minn see also in the matter of branch a-38 jt ditch no v county of martin n w 2d minn st louis park v almor co n w 2d minn our determination of fair_market_value has been assisted by the experts in this case respondent's expert was robert j strachota strachota president of the shenehon co petitioners' expert was robert j lunieski lunieski president of lunieski associates we are not bound by an expert's opinion 227_f2d_753 6th cir affg tcmemo_1954_139 and we may adopt or reject an expert's opinion in its entirety if we believe it appropriate 304_us_282 we also may select only the portions of an expert's opinion that we choose to adopt 86_tc_547 strachota performed a retrospective market_value appraisal of the property in date shortly after its demolition strachota did not physically inspect the property he relied on the descriptions of the property that were set forth in three appraisals two of which valued the property as of date and the third as of date strachota ascertained that the highest_and_best_use of the property was as a multiplex adult entertainment_facility and that the zoning ordinances added value to the property strachota concluded that the fair_market_value of the property on date was dollar_figure strachota reached his conclusion by estimating that the property's value was dollar_figure under the cost approach and dollar_figure under both the sales comparison and income capitalization approaches strachota estimated the value of the property under the cost approach by ascertaining the current cost to reproduce or replace the existing structure deducting for all accrued depreciation in the property and adding the estimated land value strachota computed his dollar_figure value under this approach without taking into account any premium on account of the zoning advantage enjoyed by the property strachota estimated the value of the property under the sales comparison approach by comparing the property to similar properties that may have been sold recently applying appropriate units of comparison and making adjustments based on the elements of comparison to the sale prices of the comparables strachota computed his dollar_figure value under this approach by relying primarily on a date sale of a big_number square foot adult entertainment establishment in minneapolis minnesota apart from this sale strachota concluded no other sales were comparable to the property strachota estimated the value of the property under the income-capitalization approach by converting anticipated benefits into property value ie capitalizing the property's income expectancy to arrive at its value in applying the income approach strachota considered commercial rents ranging from dollar_figure to dollar_figure per square foot and selected a dollar_figure figure as the property's market rent strachota multiplied this dollar_figure figure by the property's square footage big_number and applied a 5-percent vacancy and credit loss to arrive at a potential gross rental income of dollar_figure strachota subtracted dollar_figure of operating_expenses from the potential gross rental income and he divided the result dollar_figure by a 12-percent capitalization rate to arrive at his value of dollar_figure with rounding strachota concluded that the income approach was the most reliable indicator of the property's fair_market_value under the facts at hand and hence he concluded the property was worth dollar_figure lunieski appraised the property for the condemnation proceeding concluding that the fair_market_value of the property was dollar_figure as of date lunieski inspected the property on at least five occasions and he consulted an attorney who was experienced with the city's adult zoning and ordinances lunieski concluded that because the property had a centralized location and advantageous zoning a prospective renter would pay a premium to lease the property lunieski concluded that the city's ordinances enhanced the value of the property and that the property's highest_and_best_use was rental to an adult entertainment entity that was qualified to operate a complex in arriving at his conclusion of fair_market_value lunieski considered the same valuation approaches considered by strachota 3lunieski's appraisal was one of the three appraisals on which strachota relied lunieski concluded that the cost approach was not helpful to him in ascertaining the property's fair_market_value because no substitute property could be constructed with the same zoning and multiple use as the subject lunieski concluded that the sales comparison approach was also of no benefit because any market data would not reflect the unique zoning surrounding the subject property lunieski concluded that the income-capitalization approach was the only approach that could be used to estimate the property's fair_market_value in applying the income approach lunieski reviewed market rentals and concluded that the appropriate range of market rentals was dollar_figure to dollar_figure per square foot lunieski ascertained that the gross potential rent would be approximately dollar_figure per square foot and based on this figure estimated net operating income at dollar_figure dollar_figure multiplied by the property's big_number square feet lunieski used a 14-percent capitalization rate and concluded that the fair_market_value of the property was approximately dollar_figure dollar_figure percent with rounding lunieski did not factor in a vacancy and credit loss because he ascertained the property had years of rental history without a vacancy we find both experts to be helpful in understanding the industry but we do not accept either expert's conclusion as to the property's fair_market_value in contrast with the belief of both experts we believe that the sales comparison approach can be applied to the facts herein and that the sales comparison approach is the best_method of valuation under our facts the sales comparison approach is premised on the common sense technique of finding the actual sales prices of properties similar to the subject property and relating these actual prices to the subject property to determine its value given the fact that the location structure and use of the flick practically mirrored the location structure and use of the faust we are persuaded that the flick is sufficiently similar to the faust to use the sale of the flick for comparison purposes we believe that the dollar_figure price that the city would have paid for the flick had the amendments to the zoning code been passed when the city exercised its option in is the most accurate measure of the property's fair_market_value lunieski's report does not reference the sale of the flick as a comparable_property strachota's report does strachota states in his report that the sale of the flick would have possible relevance but for the fact that it was bought by a governmental agency neither strachota nor respondent however explains adequately why the fact that the flick was bought by a governmental agency should eliminate that sale as an accurate measure of the fair_market_value of the property although it is true that a governmental agency bought the flick the agency still had to pay fair_market_value for it the city acquired the flick from alexander under the threat of condemnation if the city had been forced to condemn the flick it is indisputable that the city would have had to pay fair_market_value for the property see ramsey county v miller n w 2d minn see also state v holmberg n w 2d minn ct app we do not see why the city would have had to pay any more or less for the flick simply because alexander sold the flick to the city through a negotiated sale we can think of no good reason why the selling_price of the flick is not a good measure of the fair_market_value of the property but for its size and appearance we find that the flick was similar in most regards to the faust although it is true that the actual purchase_price of the flick did not reflect a premium value for advantageous zoning it is equally true that alexander and the city contemplated the possibility that the flick's value would increase on account of the passage of zoning that was favorable to the flick's owners the option provides that the purchase_price of the flick will increase to dollar_figure if the city enacts ordinances that would otherwise have given the property on which the flick was situated a form of monopoly the property as recognized by both experts enjoyed a form of monopoly at the time of its condemnation on account of its grandfathered status assuming that the flick had similar status and that the city had been required to pay dollar_figure for the flick we calculate that the city would have paid dollar_figure4 for each square foot of the flick given this rate as well as the square footage of the property big_number we calculate that the fair_market_value of the property was worth no less than dollar_figure on the relevant valuation_date we need not quibble with the difference between the dollar_figure4 million figure that we have just calculated and the dollar_figure award paid_by the city for the property suffice it to say that the property was in better shape than the flick and it is reasonable to conclude that the city would have paid slightly more on a square footage basis for the property than it did for the flick we find and hold that the award is not significantly in excess of the value of the property accordingly we also hold that none of the award must be recognized by mic as gain for the relevant year and that none of the award is includable in beverly's gross_income turning to the dollar_figure contract labor expense reported by mic we are persuaded that mic can deduct this amount we find from the record that mic paid dollar_figure to james peter and richard hafiz and that mic paid this amount to compensate the men for their time and efforts in connection with the city's condemnation of the property in addition to the fact that the three men performed valuable services for mic for which they were entitled to be compensated we believe that it was reasonable for mic to pay these men for the time that they spent on-call to provide advisory services as needed see 74_tc_1513 we conclude that mic's payment of these amounts qualifies as an ordinary and necessary business_expense under sec_162 the expense was ordinary and necessary mainly because it bore a reasonable and proximate relation to mic's business see 325_us_365 see also 383_us_687 308_us_488 we do not sustain respondent's determination on this issue respondent also determined additions to tax under sec_6651 asserting that mic and beverly failed to file timely federal_income_tax returns the record clearly establishes that mic's and forms were filed untimely as was beverly's form_1120 thus in order to avoid these additions to tax mic and beverly must each prove that its failure_to_file timely was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 81_tc_8 affd without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir a failure_to_file timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite following our review of the record we are unpersuaded that either mic or beverly exercised ordinary business care and prudence in an attempt to file its tax returns timely we hold that mic and beverly are liable for these additions and we sustain respondent's determination of the applicability of these additions the amount of these additions is left to be computed under rule respondent also determined that mic is liable for accuracy-related_penalties under sec_6662 sec_6662 imposes a penalty equal to percent of the underpayment attributable to negligence mic bears the burden of proving respondent wrong rule a 290_us_111 see also 58_tc_757 mic must prove that it was not negligent ie it made a reasonable attempt to comply with the provisions of the code and that it was not careless reckless or in intentional disregard of rules or regulations sec_6662 respondent determined that mic was liable for an accuracy-related_penalty in each year with respect to percent of the deficiency mic conceded the correctness of certain of respondent' adjustments in this case and it has failed to prove that the penalty does not apply to any deficiencies attributable to the conceded items we hold that mic has failed to meet its burden or proof and we sustain respondent's determination on the applicability of these penalties the amount of these penalties is left to be computed under rule respondent also determined that beverly is liable for an addition to its tax for negligence see sec_6653 sec_6653 imposes an addition_to_tax equal to percent of the underpayment attributable to negligence for this purpose negligence is defined similarly to the definition set forth above for sec_6662 the failure_to_file timely a tax_return is prima facie evidence of negligence 92_tc_342 affd 898_f2d_50 5th cir beverly bears the burden of proving respondent wrong rule a welch v helvering supra we hold that beverly has not met the burden_of_proof and we sustain respondent's determination on the applicability of this addition_to_tax the amount of this addition_to_tax is left to be computed under rule we have considered all arguments made by the parties for contrary holdings and to the extent not discussed above find them to be irrelevant or merit to reflect the foregoing decisions will be entered under rule
